DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The present invention relates to a system and method of a dynamic throttleable neural network, more specifically, selectively deactivating components of the neural network based on various parameters to maximize performance and resource usage.  Prior art includes: Nguyen et al. (US 2020/0042864) disclose a system and method of determining which neural network engines best perform a specific function based on characteristics and capabilities of each of the neural network engines, and activating a selected number of the neural network engines while disabling non-selected neural network engines; Sumbul et al. (US 2019/0042909) disclose a system and method comprising a neuromorphic processor including a system of reconfigurable neuro-synaptic core blocks, where each neuro-synaptic core block further comprises one or more neuro-synaptic cores and circuitry to selectively enable and disable one or of the neuro-synaptic cores based on configuration parameters; OULD-AHMED-VALL et al. (US 2018/0307495) disclose a system and method comprising a general-purpose graphics processing unit (GPGPU) further comprising a plurality of compute clusters/units that may support instructions to perform inferencing computations on a trained neural network, where one or more of the compute clusters/units may be selectively enabled while idle compute clusters/units may be disabled; Trawczynski et al. (US 2016/0180487) disclose a system and method of load balancing at a graphics processing unit (GPU) comprising a plurality of compute units (CUs), where the system may further include a power control module and a power and clock gating module for selectively enabling and disabling a number of CUs based on the processing load of the GPU; Shah et al. (US 2012/0013627) disclose a system and method of dynamically activating and deactivating one or more of SIMDs of a graphics processing unit (GPU) based on power and performance parameters of the system; Chong et al. (US 2011/0148887) disclose a system and methods of selectively power gating components of a graphics render engine based on various parameters, including power and thermal conditions.  As noted above, the prior art disclose certain features of the claimed invention as outlined in independent claims 1, 11, and 18, such as “a neural network…a gating module having a gating function configured to select components of the neural network to deactivate based on one or more control parameters…a computation engine comprising processing circuitry, wherein the computation engine is configured to execute the gating module to selectively deactivate, based on the one or more control parameters, by applying the gating function, one or more of the plurality of components…that includes active components of the plurality of components and does not include the deactivated components of the plurality of components to throttle an amount of resources…” but fails to specifically teach the limitations of the claims as recited as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement

The information disclosure statement (IDS) submitted on August 7, 2020 was filed after the mailing date of the application on October 11, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612